              Case 1:15-cv-09755-LGS Document 116 Filed 02/21/19 Page 1 of 1
                                                                                                 Squire Patton Boggs (US) LLP
                                                                                                 2550 M Street, NW
                                                                                                 Washington, D.C. 20037

                                                                                                 O   +1 202 457 6000
                                                                                                 F   +1 202 457 6315
                                                                                                 squirepattonboggs.com



                                                                                                 Mitchell R. Berger
                                                                                                 T +1 202 457 5601
                                                                                                 mitchell.berger@squirepb.com



February 21, 2019

Hon. Lorna G. Schofield
United States District Judge
U.S. District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

                       Re: Ghazi Abu Nahl, et al. v Georges Zard Abou Jaoude, et al.,
                       Case No. 1:15-cv-9755-LGS

Dear Judge Schofield:

         This firm represents Georges Zard Abou Jaoude, Ahmad Safa, and Mohamad Hamdoun
(collectively, “Defendants”) in the above-referenced action. We write regarding a housekeeping
matter, as directed by the Clerk’s Office of this Court. Specifically, we request this Court’s approval
to change how Mr. Hamdoun’s first name is spelled in the docket of this case, from “Mohamed” (as
it incorrectly appears in the Complaint) to “Mohamad” (the correct spelling). This discrepancy
became apparent after Defendants filed their petition for interlocutory review [2d Cir Case No. 19-
200, ECF No. 1], which uses the correct spelling. Defendants’ counsel was advised that Your Honor’s
permission would be necessary for this change, and we respectfully request that this Court so order.


                                                                                           Respectfully submitted,




                                                                                           Mitchell R. Berger



cc: Counsel of Record



47 Offices in 20 Countries

Squire Patton Boggs (US) LLP is part of the international legal practice Squire Patton Boggs, which operates worldwide through a number of separate
legal entities.

Please visit squirepattonboggs.com for more information.
